Citation Nr: 1726847	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO. 09-37 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a rating in excess of 20 percent for status post anterior cruciate ligament (ACL) repair/medial hemiarthroplasty with antalgic gait.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1992 to October 1995.

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a June 2008 rating decision, by the Philadelphia, Pennsylvania, Regional Office (RO) and Insurance Center, which granted service connection for degenerative arthritis of the right knee and assigned a 10 percent rating, effective September 20, 2007; that rating action increased the rating for right knee medial meniscus tear (which is now characterized as status post ACL repair/medial hemiarthroplasty with antalgic gait) from 0 percent to 10 percent, effective September 20, 2007. The Veteran perfected a timely appeal of the assigned ratings. Subsequently, jurisdiction of the Veteran's file was transferred to the VA RO in Boston, Massachusetts.

In May 2013, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for further evidentiary development. Subsequently, in an October 2013 rating decision, the RO recharacterized the right knee disability as status post ACL repair/medial hemiarthroplasty with antalgic gait and increased the rating from 10 to 20 percent, effective November 1, 2009. A supplemental statement of the case was issued in February 2014.

During the course of the appeal, on three, separate occasions, from March 24, 2009 to April 30, 2009, from May 20, 2009 to June 30, 2009, and from September 15, 2009 to October 31, 2009, the RO granted a temporary 100 percent disability rating based on convalescence following the Veteran's surgeries on his right knee. As the Veteran was granted the maximum rating during those periods of time, the Board will not address those periods in connection with the claim for increase. 

In March 2016, the Board remanded the Veteran's claim for additional development. The case has since returned to the Board for further consideration.


FINDING OF FACT

Status post ACL repair/medial hemiarthroplasty with antalgic gait has been manifested by a dislocated, semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint, with normal extension, and flexion to 110 degrees.
CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for status post ACL repair/medial hemiarthroplasty with antalgic gait have not been met. 38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board has thoroughly reviewed all the evidence in the Veteran's VA files. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision. 38 U.S.C.A § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995). Although the entire record must be reviewed by the Board, it is not required to discuss, in detail, every piece of evidence. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence). Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant. See Timberlake v. Gober, 14 Vet. App. 122 (2000). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake, infra.

As noted above, in March 2016, the Board remanded the claim for increase involving the right knee to the AOJ for additional development, and a Supplemental Statement of the Case was issued. Under the circumstances, the Board finds that there has been substantial compliance with its remand. See Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

II. Increased Rating 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 C.F.R. Part 4 (2016). The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations. Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016). Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran. 38 C.F.R. § 4.3 (2016). However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14 (2016).

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

A veteran's entire history is to be considered when making disability evaluations. See 38 C.F.R. 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995). When an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994). In a claim for increased rating for already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation. Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal. Id.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. 38 C.F.R. § 4.40 (2016). Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Id.; see also 38 C.F.R. § 4.59 (2016) (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.). Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. Id. Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement. 38 C.F.R. § 4.45 (2016).

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors is warranted for Diagnostic Codes predicated on limitation of motion. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion. Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Pain must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss. Id.

The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II (2016).

Leg flexion limited to 60, 45, 30, and 15 degrees warrant noncompensable, 10 percent, 20 percent, and 30 percent evaluations, respectively. 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2016).

Leg extension limited to 5 degrees warrants a noncompensable evaluation, and extension limited to 10 degrees warrants a 10 percent evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2016).

VA General Counsel has held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261, provided that the degree of disability is compensable under each set of criteria. VAOPGCPREC 09-04; 69 Fed. Reg. 59,990 (2004). The basis for the opinion is that the knee has separate planes of movement, each of which is potentially compensable. Id.

Under Diagnostic Code 5258, a 20 percent rating is warranted for a dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint. 38 C.F.R. § 4.71a, Diagnostic Code 5258.

The Board notes that separate ratings under DC 5260 and DC 5261 may be assigned for disability of the same knee joint. See VAOPGCPREC 9-2004. Additionally, VAOPGCPREC 23-97 held that a claimant who has both arthritis and instability of the knee may receive two separate disability ratings, being rated under DCs 5003-5010 and 5257 (or under DC 5258 or 5259) without violating the prohibition of pyramiding of ratings. It was specified that, for a knee disorder already rated under DC 5257, a claimant would have additional disability justifying a separate rating if there is limitation of motion under DC 5260 or 5261. The Veteran has a 10 percent evaluation under DC 5257.

III. Knee

Historically, the Veteran's service records reflect that he was treated for a right knee injury during service. The Veteran's right knee complaints did not resolve. Service connection for right knee disability was granted, and was later evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5258, used to evaluate dislocated meniscal cartilage, was granted effective November 2009.

A 20 percent evaluation is the maximum schedular evaluation available under the governing regulations for dislocated meniscal cartilage. Thus, Diagnostic Code 5258 cannot serve as a basis for an increased rating for the right knee. The Board must next consider whether the Veteran is entitled to a separate evaluation under any other Diagnostic Code for right knee disability other than the symptoms of dislocated cartilage.

In March 2008, the Veteran received a VA examination at the Boston VA Medical Center (VAMC). At the examination, the Veteran reported a constant throb in his right knee. He reported that his knee remains weak. The Veteran stated that there was no stiffness, but he did experience instability and occasional giving way of the right knee even with a brace on. The Veteran stated that there was almost daily swelling of the right knee if he did any kind of work on his feet. At that time the Veteran was not prescribed any medications for the knee. The Veteran also noted that going up and down stairs was particularly uncomfortable. The examiner stated that the right knee extended to almost 0 degrees. The examiner found that the Veteran's right knee flexed to 110 out of 140 degrees. According to the examiner, maximum extension was in neutral to very slight varus. The examiner also reported that the right knee was stable to varus and valgus stresses at full extension, but at 30 degrees of flexion has a 1 or 2 mm opening medially to valgus stress. The examiner noted that the Veteran had an MRI in July 2006 showing both a completely torn anterior cruciate ligament and multiple loose bodies. The examiner opined that the Veteran had a torn anterior cruciate ligament.

In June 2013, the Veteran received another VA examination at the Boston VAMC. The Veteran reported flare-ups that impacted the function of his knee. Examination showed that right knee flexion was to 110 degrees, with objective evidence of painful motion. The exam also shows that right knee flexion was at 105 degrees with no objective evidence of painful motion. Extension was reported as normal. The Veteran was unable to complete repetitive motion testing, and reported less movement than normal, weakened movement, excess fatigability, incoordination, pain, swelling, deformity, interference with sitting, and ataxic gate. In a December 2013 addendum opinion, the examiner opined that there was insufficient evidence or objective exam findings that would provide a reliable prediction of decreased functional ability during flare-ups or with repetitive use over a period of time. Based on the available evidence and exam findings, the examiner stated it is not possible, without resorting to mere speculation, to predict within a reasonable degree of medical certainty, a potential loss of range-of-motion manifested as a consequence of a flare or exacerbation outside the clinical setting.

In September 2014, the Veteran received a VA examination at the Boston VAMC. The Veteran reported flare-ups that impact the function of his knee. Examination showed that right knee flexion was to 110 degrees, with objective evidence of painful motion. The exam also shows that left knee flexion was to 135 degrees with no objective evidence of painful motion. Extension was reported as normal. The examiner stated that there was insufficient evidence or objective exam findings that would provide a reliable prediction of a decreased functional ability during flare-ups or when the joint is used repeatedly of a period of time. The examiner also stated that based on the available evidence and exam findings, it was not possible, without resorting to speculation, to predict within a reasonable degree of medical certainty, a potential loss of range of motion manifested as consequence of a flare or exacerbation outside the clinical setting.

While there is evidence of limitation of motion in the right knee, a separate compensable rating would be prohibited by the anti-pyramiding provisions of 38 C.F.R. § 4.14 and VAOPGCPREC 9-98 (Aug. 14, 1998). In particular, the General Counsel noted that meniscectomy may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion. VAOPGCPREC 9-98 (Aug. 14, 1998). Therefore, the Board finds that limitation of motion is a relevant consideration under Diagnostic Code 5258 and, as such, a separate compensable rating for limitation of motion cannot be assigned percent for status post ACL repair/medial hemiarthroplasty with antalgic gait of the right knee. Moreover, although the General Counsel has held that separate ratings can be assigned for arthritis and instability of the knee, a separate rating for arthritis cannot be assigned in this case based on limitation of motion, because the Veteran is already being compensated for limitation of motion under Diagnostic Code 5258. Instead, the evidence must show that a rating in excess of 20 percent is warranted for the right knee disability based on limitation of motion.

However, a rating in excess of 20 percent is not warranted. Specifically, in order to warrant an increased rating in the right knee based solely on limitation of motion, the evidence must show:
* Limitation of flexion to 15 degrees (30 percent under DC 5260); 
* Limitation of extension to 20 degrees (30 percent under DC 5261); or 
* Favorable ankylosis of the knee at full extension or in slight flexion between 0 and 10 degrees (30 percent under DC 5256).
See 38 C.F.R. § 4.71a (2016).

In fact, compensable ratings under these codes are also not warranted. To show a compensable rating on the right knee must show:
* Limitation of flexion to 45 degrees (10 percent under DC 5260); 
* Limitation of extension to 10 degrees (10 percent under DC 5261); or 
* Favorable ankylosis of the knee at full extension or in slight flexion between 0 and 10 degrees (30 percent under DC 5256).
See 38 C.F.R. § 4.71a (2016).

The Board has also considered the other diagnostic criteria related to the knees to determine whether increased initial ratings, or an additional separate compensable rating, are warranted for the right knee disability under these provisions at any time during the appellate period. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). None of the remaining diagnostic codes, however, are applicable to the Veteran's service-connected right knee disability as there is no evidence of: ankylosis (Diagnostic Code 5256); symptomatic removal of the semilunar cartilage (Diagnostic Code 5259); a compensable limitation of flexion (Diagnostic Code 5260); limitation of extension (Diagnostic Code 5261); impairment of the tibia and fibula (Diagnostic Code 5262); or genu recurvatum (Diagnostic Code 5263).

The Board also considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995). In this case, while the Veteran complains of pain and weakness in his knees during motion, the Veteran reports that the majority of his work is sedentary and is able to perform the other functions of his daily routine, and thus these complaints are adequately contemplated in the ratings he currently receives. See Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011) (pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance).

While noted above, the Board reiterates that the Veteran is in receipt of a 10 percent rating under DC 5257, which contemplates instability. The slight instability findings in the March 2008 VA examination report are contemplated under this evaluation.

Consideration has been given to the Veteran's personal assertion that his knee disability is worse than the rating he currently receives. Specifically, he reported that he has pain, locking, and interference with his daily activities and work. The Board finds that these symptoms are contemplated in the Veteran's 20 percent rating. 

The preponderance of the evidence is against a higher rating, and so the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49. The benefit-of-the-doubt doctrine enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is no approximate balance of evidence. Gilbert, 1 Vet. App. 49; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

ORDER

Entitlement to a rating in excess of 20 percent for status post ACL repair/medial hemiarthroplasty with antalgic gait is denied.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


